Citation Nr: 0703505	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic low back strain 
with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Denver, Colorado.  A Board videoconference hearing 
regarding this appeal was held in February 2006; a transcript 
of this hearing is associated with the claims folder.

At his February 2006 Board hearing, the veteran raised the 
issue of entitlement to service connection for a right knee 
disorder secondary to his service-connected right ankle 
disability.  This issue is thus referred to the RO for 
development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his February 2006 Board hearing, the veteran testified 
that he believed that all relevant medical evidence was of 
record, including treatment records from his family doctor, 
an orthopedic specialist (Dr. Patton), and Memorial Hospital 
(Drs. Pack (sp.) and Gilestin (sp.)).  However, a review of 
the claims folder reveals that the only treatment records in 
the veteran's claims folder are from Dr. Blixts and H.M. 
Bahrenburg, D.C.  The Board notes that prior to the February 
2006 Board hearing there is no mention of treatment records 
for low back problems at Memorial Hospital or with an 
orthopedic specialist.  Since the veteran has identified 
these records as relevant to the claim at hand, the Board 
concludes that appropriate attempts must be made to retrieve 
these records in accordance with VA's duty to assist the 
veteran.  See 38 C.F.R. § 3.159 (2006).

The Board observes that the current evidence of record 
contains a May 2003 VA examination report.  This VA 
examination report provides a diagnosis for the veteran's 
current low back strain with degenerative joint disease; 
however, it does not provide an etiological opinion regarding 
the cause of this low back disability.  The Board notes that 
no VA medical opinion is warranted at present because there 
is no competent evidence suggesting a possible association 
between the veteran's chronic low back strain with 
degenerative joint disease and service.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  However, should any medical records 
retrieved on remand indicate a possible association between 
the veteran's chronic low back strain with degenerative joint 
disease and service, the Board concludes that a medical 
opinion, to include an etiological opinion, will be needed to 
aid in the Board's determination of the veteran's appeal.  
Thus, a VA examination may be in order.  

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  No such notice has been provided to 
the veteran regarding these issues.  Therefore, on remand, 
appropriate action should be taken to ensure that the 
dictates of Dingess are followed with regard to the veteran's 
pending claim.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Contact the veteran and ask him to 
provide names, addresses, and dates of 
treatment for his orthopedic specialist, 
Dr. Patton, as well as Drs. Pack (sp.) and 
Gilestin (sp.) of Memorial Hospital.  After 
securing the necessary releases, obtain 
these records.

3. If, and only if, medical records are 
obtained which suggest the possibility 
that his current chronic low back strain 
with degenerative joint disease may be 
related to his military service, then 
request a VA orthopedic examination to 
ascertain the etiology of the veteran's 
chronic low back strain with degenerative 
joint disease.  The claims file must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
veteran has any current low back 
disorder(s), including degenerative joint 
disease, and provide a diagnosis.  The 
examiner should also provide an opinion as 
to whether it is more likely (greater than 
a 50 percent probability), less likely 
(less than a 50 percent probability), or 
as likely as not (50 percent probability) 
that any current low back disorder(s) is 
etiologically related to the veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


